Title: From James Madison to James Monroe, [13 September] 1811
From: Madison, James
To: Monroe, James


Dear SirFriday evening. [13 September 1811]
I have just recd. your favor of this date. I need not express the perfect confidence I feel in the friendly & considerate inducements to your suggestion. But having made definitive preparation for the intended visit; having in no instance omitted it for many years, & the motive being strengthened by the late one recd. by myself, I think the omission, if tested by prudential calculations of a political nature, would be more liable to objection, than conformity to the usual course; whilst every other consideration is in favor of this conformity. I shall therefore yield to the feelings of personal esteem & friendship; and abide whatever may ensue. These feelings will be the more gratified by the pleasure which the trip promises of an opportunity of seeing you. Accept assurances of my great esteem & cordial regard.
James Madison
We propose to set out tomorrow morning & to be at Monticello in the Evening.
